Citation Nr: 0515785	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a shell fragment wound of the dorsum 
of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which, in pertinent part, continued a 
noncompensable rating for the veteran's service-connected 
left hand disability, and granted the veteran's claim of 
entitlement to service connection for PTSD, and assigned a 
disability rating of 30 percent, effective April 18, 2000.  
Following the receipt of the veteran's Notice of Disagreement 
(NOD), by rating action dated in March 2002, the RO increased 
the rating for the veteran's service-connected residuals of a 
shell fragment wound of the dorsum of the left hand to 10 
percent, effective from March 29, 1999 or the date of receipt 
of the reopened claim.  By rating action dated in April 2002, 
the RO determined that the veteran's service-connected PTSD 
warranted a disability rating of 50 percent.  The case was 
forwarded to the Board.  In November 2003, the Board REMANDED 
the issue of service-connected residuals of a shell fragment 
wound of the dorsum of the left hand to the RO for additional 
development and remanded the veteran's claim for entitlement 
to an increased rating for PTSD for issuance of a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued such an SOC to the veteran in March 2005.  
Shortly thereafter, the veteran filed a substantive appeal 
and established that he was only appealing his claim for 
entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of a shell fragment wound 
of the dorsum of the left hand.  In subsequent written 
arguments submitted to the Board in April 2005, the veteran's 
representative also only referred to the left hand 
disability; there has been no reference to the issue of 
entitlement to a rating in excess of 50 percent for PTSD.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  In view of the foregoing, the 
issue of entitlement to entitlement to the assignment of an 
initial or staged rating in excess of 50 percent for PTSD is 
not currently before the Board on appeal.



FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected shell fragment wound of 
the dorsum of the left hand necessitated debridement and a 
dressing; an examination in October 2003 revealed a retained 
metallic foreign body in the ventral surface of the mid 
fourth metacarpal shaft of the left hand; the veteran 
complains of pain and loss of function but there is no 
objective evidence of any functional limitation of the left 
4th or small finger, arthritis, visible scarring or a tender 
scar; the injury to the muscles of the left hand secondary to 
a shell fragment is no more than moderate in degree.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the dorsum of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5309, 5227, 5230, 
7800-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the November 2003 Board decision; the 
August 2000, September 2000 and March 2002 rating decisions; 
the April 2002 Statement of the Case; the March 2005 
Supplemental Statement of the Case; and the letters sent to 
the appellant by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
entitlement to a rating in excess of 10 percent for a left 
hand disability, to include residuals of a shell fragment 
wound of the dorsum, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the appellant's claim.  Further, the March 
2001and the February 2004 letters from the RO to the 
appellant informed him of the types of evidence that would 
substantiate his claim, that he could obtain and submit 
private evidence in support of his claim, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
of the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA was not implemented prior to the issuance of 
the August 2000 RO decision that is the subject of this 
appeal.  Nonetheless, the Board finds that prior to the 
August 2000 RO decision and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the March 2001 letter from the RO 
provided to the appellant advised the appellant to inform the 
RO of any evidence that would be relevant to establishing his 
claim.  Accordingly, the Board finds that the appellant was 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In the letter noted above, the RO 
asked the veteran to inform the RO about any additional 
information or evidence that he wanted the RO to obtain.  In 
a March 2003 letter, the RO informed him that his appeal had 
been certified to the Board, the RO also informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by March 
2001 and February 2004 correspondence and asked him to 
identify all medical providers who treated him for a left 
hand disability.  The RO has obtained all identified 
evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA examinations in June 2000 and May 
2004, which included appropriate historical and clinical 
findings and were adequate for rating purposes.  The Board 
finds these examinations, along with other evidence of 
record, provide sufficient findings upon which to determine 
whether the veteran is entitled to the assignment of an 
increased rating for a left hand disability.   

For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.

Background

The service medical records show that the veteran sustained a 
shell fragment wound of the left hand in May 1968.  The wound 
was cleansed, debrided and dressed. When seen for follow-up 
two days later, it was noted that the veteran's wound was 
healing well.  A report of a separation examination dated in 
May 1969 is negative for any findings relating to a left hand 
injury.  Clinical evaluation of the upper extremities at that 
time was normal.

The veteran underwent a VA examination in April 1991for the 
purpose of evaluating the current status of his status-post 
shell fragment wound of the left hand.  It was reported that 
the left hand wounds had healed without any residual 
scarring.  A single metallic fragment was visualized upon X-
ray of the left hand and it was noted that it apparently gave 
no difficulty.  

In January 1970 he was awarded service connection for 
residuals of a shell fragment wound of the dorsum of the left 
hand and assigned a noncompensable rating.  

In April 2000 the veteran submitted a claim for an increased 
evaluation for the residuals of a shell fragment wound, 
claiming an increase in the severity of his condition.  In 
June 2000 he underwent a VA examination.  The examiner found 
that the veteran had a stellate scar measuring 0.5 
centimeters over the ring metacarpal that is 20 centimeters 
proximal to the joint.  X-rays of the left hand showed a 
metallic foreign body in the anterior soft tissue adjacent to 
the shaft of the fourth metacarpal, with a probable remote, 
nondisplaced fracture of the fourth metacarpal neck and 
distal shaft.  

In a statement submitted by the veteran in March 2001, he 
stated that his left hand condition had worsened.  He related 
having daily pain along with difficulty grasping and holding 
on to objects with his left hand.  A post-service medical 
report dated in April 2001 recorded that the veteran was 
concerned that his left hand was becoming useless as a result 
of the service injury.  In March 2002 the RO issued a rating 
decision that increased the veteran's shell fragment wound 
evaluation to 10 percent effective March 29, 1999.  The 10 
percent evaluation was assigned for probable damage to the 
intrinsic muscles of the hand due to the fact that when the 
injury occurred the fourth metacarpal was broken and a 
fragment remained in the hand.

In the Appellant's Brief dated in November 2003, the 
veteran's representative asserted that consideration should 
be given to the possible rating of his disability pursuant to 
additional Diagnostic Codes to include those pertinent to 
scars under 38 C.F.R. § 4.118 (which is the Diagnostic Code 
under which the veteran's disorder was rated prior to March 
2002), and those pertinent to arthritis under 38 C.F.R. § 
4.71a.

The veteran underwent a VA examination on May 2004.  He 
complained of continued periodic pain in his left hand 
following discharge from service.  The veteran stated that 
since the 1980's the pain became more intense.  Despite 
experiencing pain on a daily basis, he did not take any pain 
medications.  The veteran denied pain flare-ups or 
incoordination of the hand.  

The examiner observed that the veteran did not have any 
visible scars on his left hand.  He also noted no muscle loss 
under the skin of the hand, discoloration or tenderness on 
palpitation of the dorsum of the left hand.  The joints were 
not tender and there was no ulceration of the skin of the 
hand.  The examiner noted that previous x-rays revealed a 
metallic foreign body in the ventral surface of the mid 
fourth metacarpal shaft of the left hand. The X-ray reports 
did not mention arthritis.  

On physical examination, the veteran could flex the 
metacarpal phalangeal joints to 90 degrees.  He was able to 
flex the proximal inter phalangeal joint 45 degrees.  The 
veteran could also flex the distal interphalangeal joints 45 
degrees of the second, third and fourth fingers.  He had 30 
degrees of flexion of the DIP of the fifth finger.  On 
extension he could hold the index finger at 45 degrees of 
flexion at the proximal interphalangeal joint and 30 degrees 
at the distal interphalangeal joint.  The veteran could make 
a fist and could touch the thumb to the fifth finger.  He 
could adduct and abduct his fingers.  There was no 
interosseus atrophy.  He had a loss of light touch and 
pinprick on the dorsum and volar surface of the hand and 
fingers except for the dorsal surfaces of he index finger.  
The examiner indicated in his report that he had reviewed the 
veteran's case file in preparation for the examination. 



Laws and Regulations

The veteran contends that the service-connected left hand 
disability, to include residuals of a shell fragment wound of 
the dorsum, is more disabling than is currently evaluated.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the veteran's shell fragment wound to 
the left hand has been evaluated as a muscle injury.  38 
C.F.R. § 4.56 sets forth certain factors for consideration in 
the rating of residuals of gunshot and shell fragment wounds. 

Under 38 C.F.R. § 4.56, characteristics of a slight 
disability of affected muscles include a simple wound of 
muscle without debridement or infection, service department 
record of superficial wound with brief treatment and return 
to duty; with healing with good functional results.  
Objective findings include minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus; no impairment of 
function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

Notwithstanding the above criteria set out in 38 C.F.R. 
§ 4.56, under DC 5309, a 10 percent evaluation is the minimum 
for Group IX muscle injuries, which are rated on limitation 
of motion.  38 C.F.R. § 4.73, DC 5309.  Thus, in order to 
evaluate the veteran's disability the Board must look at the 
appropriate limitation of motion codes.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  In VAOPGCPREC 
7- 2003, the General Counsel indicated that pursuant to 
Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
The revised statutory or regulatory provisions may not be 
applied to any time period before the effective date of the 
change.  See also 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the ring finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784-48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.  If both 
the MCP and proximal interphalangeal joints of a digit are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  

For the ring finger (digit IV), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the ring finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  DCs pertaining to range of motion do not subsume 38 
C.F.R. § 4.40 and § 4.45, and the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different plants.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002.  See 67 Fed. Red. 49590-49599 (July 31, 2002).  Scars 
are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805.  The veteran is entitled to be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As noted above with regard to the criteria for rating finger 
disabilities, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  The revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See also 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000.

Under Diagnostic Code 7803, as in effect prior to August 30, 
2002, a 10 percent rating was assigned for scars that are 
poorly nourished, with repeated ulceration.  Under Diagnostic 
Code 7804, as in effect prior to August 30, 2002, a 10 
percent evaluation may be assigned for scars that are tender 
and painful on objective demonstration.  Under Diagnostic 
Code 7805, as in effect prior to August 30, 2002, scars may 
be rated on limitation on function of the part affected.  38 
C.F.R. § 4.118.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The record shows that the RO considered 
the revised regulations.

Under both the old and new versions, Diagnostic Code 7805 
provides that scars are rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent rating, and an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or particular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Analysis

The veteran's service medical records reflect that he 
sustained a shell fragment wound on the back of his left hand 
while engaged in enemy action.  The wound required 
debridement and dressing.  When seen for follow-up two days 
later, it was noted that the wound was healing well and the 
veteran's separation examination was negative for any 
complaints or abnormal clinical findings relating to the left 
hand injury.  When examined by the VA in April 1991, it was 
reported that the left hand wounds had healed without any 
residual scarring.  A single metallic fragment was visualized 
upon X-ray of the left hand and it was noted that it 
apparently gave no difficulty.  

The VA examiner noted in his May 2004 VA report that there 
was no muscle loss under the skin of the hand, discoloration 
or tenderness on palpitation of the dorsum of the left hand.  
The fact that the June 2000 X-rays of the left hand showed a 
metallic foreign body in the anterior soft tissue adjacent to 
the shaft of the fourth metacarpal, with a probable remote 
displaced fracture of the fourth metacarpal neck and distal 
shaft, along with the veteran's subjective complaints of pain 
and loss of function, were taken into consideration when he 
was evaluated as 10 percent disabled under Diagnostic Code 
5309.  The injury to the muscles of the left hand secondary 
to a shell fragment is no more than moderate in degree.  
38 C.F.R. § 4.56.  However, under DC 5309, a 10 percent 
evaluation is the minimum for Group IX muscle injuries, which 
are rated on limitation of motion.  38 C.F.R. § 4.73, DC 
5309.  Thus, in order to evaluate the veteran's disability 
the Board must look at the appropriate limitation of motion 
codes.  

At the May 2004 VA examination the veteran was able to flex 
the metacarpal phalangeal joints to 90 degrees and the 
proximal inter phalangeal joint 45 degrees.  He could also 
flex the distal interphalangeal joints 45 degrees of the 
second, third and fourth fingers.  The veteran had 30 degrees 
of flexion of the DIP of the fifth finger.  On extension he 
could hold the index finger at 45 degrees of flexion at the 
proximal interphalangeal joint and 30 degrees at the distal 
interphalangeal joint.  As the veteran does have motion of 
the left ring finger, a rating under DC 5155, pursuant to DC 
5227, is not warranted.  Further loss of motion, in itself, 
would not warrant a higher evaluation.  Even if his left ring 
finger prompted an evaluation as equivalent to amputation, 
amputation of the phalangeal bones in the ring finger warrant 
no more than the currently assigned 10 percent evaluation.  
Amputation involving the metacarpal bone warrants a 20 
percent evaluation, but he has motion of this joint.  See 38 
C.F.R. § 4.71a, DC 5155 and Plate III.  Additionally, the 
veteran could make a fist and could touch the thumb to the 
fifth finger.  He could adduct and abduct his fingers.  There 
was no interosseus atrophy.  There is no evidence an 
additional evaluation was warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

At the VA examination of May 2004, the veteran complained of 
continued periodic pain in his left hand following discharge 
from service, and gradually increasing in severity and 
occurring daily, although he has indicated that he does not 
take medication for the pain.  The veteran denied pain flare-
ups or incoordination of the hand.  The VA examination report 
of May 2004 is negative for any findings of easy fatigability 
or incoordination of the left hand, or additional loss of 
function of the hand.  That is, there is no indication of 
additional functional loss of the left hand due to pain or 
flare-ups of pain, supported by objective findings, nor is 
there any indication of excess fatigability, weakness, or 
incoordination that results in such additional functional 
limitation.  

The post-service medical records do not show any findings 
indicative of arthritis in the left hand.  The VA examiner 
noted in May 2004 that X-rays taken of the veteran's hand in 
October 2003 made no mention of arthritis.  There is no 
indication in the post-service medical records that indicates 
that the veteran has developed arthritis of the left hand.  

In view of the foregoing, the criteria for a rating in excess 
of 10 percent for the veteran's residuals of a shell fragment 
wound of the dorsum of the left hand is not warranted. 

The Board has also considered whether separate compensable 
ratings are warranted for a scar or arthritis.  The 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology 
is duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, supra.  The evidence of record does not 
show that the veteran currently has a visible scar, let alone 
a symptomatic scar.  Although a scar was noted at the June 
2000 VA examination, the VA examiner noted in his May 2004 
report that the veteran did not have any visible scars in his 
left hand.  Nonetheless, there is no evidence that the scar 
which was noted during the June 2000 examination was painful, 
poorly nourished, ulcerated, or caused any limitation of 
function or motion, or that it exceeds 6 square inches in 
area.  Thus, a separate compensable rating for a symptomatic 
scar is not warranted under the old or new criteria. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is no evidence of an exceptional disability picture in 
this case.  The schedular evaluation for the veteran's left 
ring finger disability is not inadequate.  The veteran has 
not required any recent periods of hospitalization for 
residuals of his service-connected disability, and there is 
no evidence in the claims file to suggest that marked 
interference with employment or his ability to become 
gainfully employed as the result of the service-connected 
left hand disability.  Thus, the Board finds that the absence 
of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected left 
hand disability.  The veteran's residuals of a shell fragment 
wound of the dorsum of the left hand is appropriately rated 
under the schedular criteria.

Accordingly, an initial  rating in excess of 10 percent for a 
left hand disability, to include residuals of a shell 
fragment wound of the dorsum of the left hand, is not 
warranted.  As the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent for a left 
hand disability, the benefit of the doubt doctrine is not 
applicable to these aspects of the claim.  38 U.S.C.A. 
§ 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the dorsum of the left hand 
disability is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


